  Case 19-10214 Doc               208 Filed 08/16/19 Entered                08/16/19 08:07:47
               Desc              Main Document            Page               1 of 2


                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF VERMONT


In re:                                                )
                                                      )
HERMITAGE INN REAL ESTATE                             )          Chapter 7
HOLDING COMPANY, LLC,                                 )          Case No. 19-10214 (CAB)
                                                      )
and                                                   )
                                                      )
HERMITAGE CLUB, LLC,                                  )
                                                      )
                         Debtors.                     )
                                                      )

                                      JOINT STIPULATION

          Berkshire Bank, by and through its attorneys, Elizabeth A. Glynn, Esq. and Paul F.
O’Donnell, III, Esq. agree to extend the objection date for the Berkshire Bank Motion for Relief
From Stay (Doc. #201-202) to August 20, 2019, at 4 P.M. only for the Chapter 7 Trustee,
Raymond Obuchowski, and Andre D. Bouffard, Esq. for the Ad Hoc Committee of Members of
Hermitage Inn Real Estate Holding Company, LLC.
         Respectfully submitted this 15th day of August, 2019.

                                               BERKSHIRE BANK

                                               By its attorneys

                                               By:           /s/
                                               Elizabeth A. Glynn, Esq.
                                               Ryan, Smith & Carbine, Ltd.
                                               PO Box 310
                                               Rutland, Vermont 05702-0310
                                               (802) 786-1065
                                               eag@rsclaw.com

                                               and

                                               By:             /s/
                                               Paul F. O’Donnell, III
                                               Hinckley, Allen & Snyder LLP
                                               28 State Street
                                               Boston, Massachusetts 02109
  Case 19-10214 Doc    208 Filed 08/16/19 Entered         08/16/19 08:07:47
               Desc   Main Document            Page        2 of 2


                                (617) 378-4182
                                podonnell@hinckleyallen.com


                                AD HOC COMMITTEE OF MEMBERS OF
                                HERMITAGE INN REAL ESTATE HOLDING
                                COMPANY, LLC

                                By their attorney

                                By:            /s/
                                Andre D. Bouffard
                                Downs Rachlin Martin PLLC
                                199 Main Street, PO Box 190
                                Burlington, Vermont 05402-0190
                                (802) 863-2375
                                abouffard@drm.com

                                CHAPTER 7 Trustee

                                By:            /s/
                                Raymond J. Obuchowski
                                Chapter 7 Trustee
                                PO Box 60
                                Bethel, VT 05032-0060




8582/71-980111
